J. F. T. O’CONNOR, District Judge.
On September 18, 1946, the United States of America filed its libel of information for forfeiture against the barge, Bunker Hill, her tackle, apparel, furniture, equipment and cargo, in rem.
On September 26, 1946, a claim of ownership was interposed on behalf of Sevenseas Trading Company, Inc., a corporation, organized and existing under the laws of the State of Nevada, and demanding that the vessel and personal property described be re-delivered and returned to it, and that the claimant be permitted to defend the above entitled action as such owner. ■
The affidavit supporting the demand was made by A. C. Stralla.
On the same day, September 26, 1946, exceptions to the sufficiency of the libel of information for forfeiture were filed on behalf of the Sevenseas Trading Company, *350Inc., to both the first and second causes of action.
The matter came on'regularly to be heard on Monday, October 7, 1946, at which time arguments were made for and on behalf of The United States of America, libelant, and for and on behalf of Sevenseas Trading Company, Inc., a corporation, claimant. In addition, authorities were cited by the li-belant and by the claimant, and the matter was taken under submission by the court, after which additional authorities were cited.
Exceptions to the sufficiency of the libel of information for forfeiture have been carefully considered, and are overruled.
Exception to this ruling is allowed the claimant.